   8:20-cv-00401-RGK-PRSE Doc # 9 Filed: 01/22/21 Page 1 of 4 - Page ID # 30




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

CLIFFORD WRIGHT III,

                      Petitioner,                                   8:20CV401

       vs.
                                                      MEMORANDUM AND ORDER
DON KLEIN, Douglas County District
Attorney;

                      Respondent.


       This matter is before me on initial review of Petitioner Clifford Wright III’s
(“Petitioner” or “Wright”) Petition for Writ of Habeas Corpus filed pursuant to 28
U.S.C. § 2241.1 (Filing 1.) For the reasons discussed below, I will dismiss Wright’s
petition without prejudice.

       Wright is a state pretrial detainee confined at the Douglas County
Department of Corrections in Omaha, Nebraska on felony charges of discharging a
firearm at inhabited house, occupied building, or occupied motor vehicle and use
of a deadly weapon (firearm) to commit a felony in Douglas County District Court
Case No. CR20-3139. Wright also is currently under the supervision of the
Douglas County District Court in Case No. CR18-2145 where he was found not
responsible by reason of insanity of the charged offense on November 20, 2018,
and is pending further review to determine Wright’s status and treatment plan. I
take judicial notice of the state court records related to this case in both State v.
Wright, No. CR20-3139, and State v. Wright, No. CR18-2145, in the District Court
of Douglas County, Nebraska. See Stutzka v. McCarville, 420 F.3d 757, 760 n.2

       1
          I conduct this initial review of the petition pursuant to 28 U.S.C. § 2243 and Rule 1(b)
of the Rules Governing Section 2254 Cases in the United States District Courts which allows the
court to apply Rule 4 of those rules to a section 2241 action.
  8:20-cv-00401-RGK-PRSE Doc # 9 Filed: 01/22/21 Page 2 of 4 - Page ID # 31




(8th Cir. 2005) (court may take judicial notice of judicial opinions and public
records).

      Condensed and summarized, Wright alleges violations of his due process,
Fourth Amendment, and Fifth Amendment rights based on his detention, arrest,
and interrogation by the Omaha Police Department resulting in the present charges
against him in Case No. CR20-3139. Wright further alleges tort claims based on
law enforcement’s use of Wright’s medical information related to Case No. CR18-
2145. Wright seeks “to be released on a R&R bond,” dismissal of his pending
criminal charges, and “to file lawsuit against US Government, The State of
Nebraska, & The County of Douglas and Douglas County Corrections [and the
Omaha Police Department] for 13 trillion dollars.” (Filing 1 at CM/ECF p. 7.)

      Initially, I note that Wright’s purported tort claims and request to file a
lawsuit against various government agencies for damages are not properly
presented in this habeas corpus action. That is:

      Federal law opens two main avenues to relief on complaints related to
      imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a
      complaint under the Civil Rights Act of 1871, Rev. Stat. § 1979, as
      amended, 42 U.S.C. § 1983. Challenges to the validity of any
      confinement or to particulars affecting its duration are the province of
      habeas corpus, Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);
      requests for relief turning on circumstances of confinement may be
      presented in a § 1983 action.

Muhammad v. Close, 540 U.S. 749, 750 (2004).

       Regarding Wright’s request for release and dismissal of his criminal charges,
“federal habeas corpus does not lie, absent ‘special circumstances,’ to adjudicate
the merits of an affirmative defense to a state criminal charge prior to a judgment
of conviction by a state court.” Braden v. 30th Judicial Circuit Court of Kentucky,
410 U.S. 484, 489 (1973). “Despite the absence of an exhaustion requirement in
the statutory language of section 2241(c)(3), a body of case law has developed
                                         2
  8:20-cv-00401-RGK-PRSE Doc # 9 Filed: 01/22/21 Page 3 of 4 - Page ID # 32




holding that although section 2241 establishes jurisdiction in the federal courts to
consider pre-trial habeas corpus petitions, federal courts should abstain from the
exercise of that jurisdiction if the issues raised in the petition may be resolved
either by trial on the merits in the state court or by other state procedures available
to the petitioner.” Dickerson v. State of La., 816 F.2d 220, 225 (5th Cir. 1987)
(citing cases). Relatedly, “[i]n Younger v. Harris, [401 U.S. 37, 43–44 (1971)], the
Supreme Court advanced the position that federal courts should refrain from
interfering with pending state judicial proceedings absent extraordinary
circumstances.” Harmon v. City of Kansas City, Mo., 197 F.3d 321, 325 (8th Cir.
1999).

        Abstention here is appropriate because Wright is involved with ongoing
state court criminal proceedings and his allegations do not show that he exhausted
his state court remedies. Wright may challenge the propriety of any searches or
seizures and the sufficiency of the evidence against him in state court prior to or at
trial. The court further finds that Wright’s assertions do not constitute “special” or
“extraordinary” circumstances that require intervention by the court. See, e.g.,
Braden, supra (speedy trial rights); Benson v. Superior Court Dept. of Trial Court
of Mass., 663 F.2d 355 (1st Cir. 1981) (double jeopardy). Because it “plainly
appears from the petition . . . that [Wright] is not entitled to relief,” see Rule 4 of
the Rules Governing Section 2254 Cases in the United States District Courts, the
court will dismiss Wright’s petition without prejudice.

       Because “the detention complained of arises from process issued by a state
court,” Wright must obtain a certificate of appealability. See 28 U.S.C. § 2253;
Fed. R. App. P. 22(b)(1); see also Hoffler v. Bezio, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
relief under 28 U.S.C. § 2241 must obtain a certificate of appealability). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set forth in Slack v. McDaniel,
529 U.S. 473, 484-485 (2000). I have applied the appropriate standard and
determined that Wright is not entitled to a certificate of appealability.
                                          3
  8:20-cv-00401-RGK-PRSE Doc # 9 Filed: 01/22/21 Page 4 of 4 - Page ID # 33




      IT IS THEREFORE ORDERED that:

      1.    The petition for writ of habeas corpus (filing 1) is dismissed without
prejudice. No certificate of appealability has been or will be issued.

       2.    The clerk of the court shall mail a form Pro Se 14 Complaint for
Violation of Civil Rights (Prisoner) and a form AO 240 Application to Proceed in
District Court Without Prepaying Fees or Costs to Petitioner.

      3.    The court will enter judgment by separate document.

      Dated this 22nd day of January, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                        4
